Title: To George Washington from Lieutenant General Wilhelm von Knyphausen, 19 February 1780
From: Knyphausen, Wilhelm von
To: Washington, George


          
            Sir
            New York, Febry 19th 1780.
          
          It appearing by Your letter of the 1st Instant, addressed to Colonels Mathews, Ely, and Lieut. Colonel Ramsay, that you are desirous of Commissioners meeting to endeavour at Settling a Plan for a General Exchange of Prisoners of both Armies, And His Excellency General Sir Henry Clinton having given his Consent and Instructions thereon, I am to inform You, Sir, that Major General Phillips, The Honble Lieut. Colo. Gordon, and Lieut. Colonel Norton are appointed Commissioners on our part, and that they will meet Commissioners of Suitable Rank from Your Excellency for the purpose of Settling an Exchange of Prisoners of War, and of the Troops under the Treaty of the Convention of Saratoga; and I most sincerely hope, as you do, Sir, that the proposals already concerted may be improved into an Agreement that will be attended with Mutual & permanent advantage.
          I would propose that the meeting of the Commissioners should be, if agreable and Convenient to You, Sir, on Monday the 6th of March at Amboy, and I imagine you will be of Opinion with me that during the Meeting of the Commissioners Amboy must be considered so far a Neutral place as that no Troops, except such Guards as may be sent to attend the Commissioners, be permitted to enter it, and I propose, on my part, to send a Commissioned Officer, with a Serjt and twelve Infantry.
          You will be pleased, Sir, to grant Passports to such Officers of Major Genl Phillips’s Suite as he shall incline to take with him, and I shall order the Commissary General of Prisoners to give

such attendance as may be necessary. I have the honor to be Your Excellency’s Most obedt humble Servt
          
            Knyphausen
          
        